        Case 4:19-cv-01080-WIA Document 12 Filed 07/13/20 Page 1 of 1




                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL ANTHONY SPRINGER,                 )      CIVIL NO. 4:19-CV-1080-WIA
            Plaintiff                     )
                                          )
       v.                                 )
                                          )      (ARBUCKLE, M.J.)
ANDREW SAUL,                              )
                      Defendant           )
                                 ORDER
      In accordance with the accompanying Memorandum Opinion, Plaintiff’s

request for the award of benefits is DENIED as follows:

      (1)   The final decision of the Commissioner is AFFIRMED.

      (2)   Final judgment is issued in favor of Andrew Saul, Commissioner of
            Social Security.

      (3)   The Clerk of Court is directed to CLOSE this case.

Date: July 13, 2020                           BY THE COURT

                                              s/William I. Arbuckle
                                              William I. Arbuckle
                                              U.S. Magistrate Judge




                                   Page 1 of 1
